Case 1:20-cv-00170-LMB-JFA Document 25 Filed 05/05/20 Page 1 of 1 PageID# 102



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION



Muna al-Suyid, et al.                             )
                                                  )
                         Plaintiffs               )
                                                  )
v.                                                )   CIVIL ACTION NO. 1:20cv170
                                                  )
Khalifa Hifter, et al.                            )
                         Defendants               )



                                      ENTRY OF DEFAULT


                In accordance with plaintiffs’ request to enter default and the declaration of Kevin

T. Carroll, counsel of record for plaintiffs, the Clerk of this Court does hereby enter the default

of defendants Khalifa Hifter, Khalid Hifter, Saddam Hifter for failure to plead or otherwise

defend as provided by the Federal Rules of Civil Procedure.

        The entry of default is in accordance with Rule 55(a) Federal Rules of Civil Procedure.

                                                      FERNANDO GALINDO
                                                      CLERK OF COURT


                                                      By: __________/s/__________
                                                          Kathy Lau
                                                          DEPUTY CLERK


Dated: 5/5/20
